On Application for Rehearing.
PER CURIAM.
The opinion heretofore handed down in this case decided all the issues presented and left nothing open except the recasting of the accounts. We hoped that counsel for the parties would agree on the figures so that we could render a final decree that would put an end to this long litigation between members of the same family. It seems that counsel or the parties could not agree; and plaintiff in her application for a,rehearing has prayed the court not to remand the case but to decide it finally on the record.
We have gone over the accounts and fix the balance due by the defendant at $330, subject to correction on application for rehearing, which is reserved to both parties.
It is therefore ordered that our former decree herein be vhcated, and it is now ordered that the judgment below be amended by reducing the balance in favor of the plaintiff from $724.89 to $330, and that, as thus amended, said judgment be affirmed; plaintiff and appellee to pay costs of appeal. The right is reserved to all parties to apply for a rehearing within the ordinary delay for the filing of such application.